08/03/2021


                                          DA 20-0465
                                                                                       Case Number: DA 20-0465

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 172A



SIEBEN RANCH COMPANY,

               Plaintiff and Appellee,

         v.

RANDALL G. ADAMS, a/k/a/ RANDY ADAMS,
a/k/a/ RAY ADAMS; and LEE McDONALD,

               Defendants and Appellants.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. CDV-2019-1539
                       Honorable Mike Menahan, Presiding Judge


COUNSEL OF RECORD:

                For Appellants:

                       Randall G. Adams, Self-Represented, Laughlin, Nevada

                       Lee McDonald, Self-Represented, Las Vegas, Nevada

                For Appellee:

                       Jesse C. Kodadek, Worden Thane P.C., Missoula, Montana


                                                  Submitted on Briefs: June 16, 2021
                                                             Decided: July 13, 2021
                                                            Amended: August 3, 2021

Filed:
                                  q3,,---,6mal•-.— 4(
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1    Randall Adams and Lee McDonald (Adams and McDonald) appeal an order from

the First Judicial District Court, Lewis and Clark County, granting summary judgment to

Sieben Ranch Company (Sieben Ranch) regarding a road dispute, specifically

Lyons Creek Road, which traverses multiple sections of property in both

Township 14 North, Ranges 4 West and 5 West, and Township 15 North, Range 5 West.

We affirm.

¶2    Adams and McDonald present the following issue for review:

      Did the District Court correctly grant summary judgment to Sieben Ranch,
      holding that Lyons Creek Road, traversing northwesterly beyond the gate
      installed by Sieben Ranch, was private.

                FACTUAL AND PROCEDURAL BACKGROUND

¶3    Sieben Ranch owns property in northcentral Montana just south of Wolf Creek,

Montana. Adjacent properties are owned by the State, Adams and McDonald, and the

O’Connells. Lyons Creek Road begins at Interstate 15 in Section 28 of Township 14 North,

Range 4 West, and travels northwest through Township 14 North, Range 5 West.

Sieben Ranch installed a gate on Lyons Creek Road at the northwest corner of Section 19

of Township 14 North, Range 4 West and Section 13 of Township 14 North, Range 5 West.

Beyond the gate, Lyons Creek Road continues northwesterly to Section 31 of Township 15

North, Range 5 West. The southeast portion of Lyons Creek Road, the portion below the

Sieben Ranch gate, was designated a public highway by the county commissioners in 1923.

In the 1950s, Sieben Ranch and other landowners in Township 14 North, Range 5 West

                                        2
petitioned the county commissioners to abandon Lyons Creek Road, which was denied. A

diagram depicting Lyons Creek Road, shown as a solid black line, the landowners within

Townships 14 and 15 North, Range 5 West, and the location of the Sieben Ranch gate, is

provided below:

                   Sec 19
                  T15NR5W
                                    Sec 20           Sec      AN      / -1,56(22                    Sec 23         Sec 24 \
                                   T15N R5W        /715NR5W              T15NR5W                   T15NR5W        T15NR5W___
                                            4‘                                                                                _
                                                                                                                        ✓
                   Oec 30                mc
                                         4;c.,:
                                            r, .      Sec 28
                  T15NR5W                                                                          Sec 26          Sec 25r,
                                   T-1               T15N R5W                                     T15NR5W         T15NRAW
                                   .5*3 -/                                                                             •
             .:;
             rf..Ast.;;;re.„.1(                                                              _1

                                    Sec 32            Sec 33                Sec 34                Sec 35           Sec 36
                                   T15NR5W           T15NR5W               T15NR5W            0141)14Fkilth'-,.   T15NR5W

                                                                   -"r.f
                                                                                  ./;)


                                                                           d                        Sec 2           Sec 1
                                                                                                  T14N R5W        T14NR5W
                                                                                      ":•*



                   Sec 7
                 T14NR5W




                   1               Sec 20
             --t14 R              T14NR5W


             Legend
                   Sieben Deeded Acres                                         kt.1
                   AdamsiMcclonald                                      Sec 27
                                                   T14NR               T14NR5W
                    Randy Adams
                   Oconnell Pat
                   Lyons Creek Easemenl
             -Roads Main                            Sec 33
              ---- Roads Minor                           vr
                                                 at.Z:
             -      Roads-2trac                    i     \


 Figure 1: Appellee Sieben Ranch’s Exhibit 1. Annotations added by Sieben Ranch on appeal.

¶4    In September 1996, Sieben Ranch entered into the Sieben-Lyons Creek

Conservation Easement (Conservation Easement) with the Montana Department of Fish,
                                                              3
Wildlife, and Parks (FWP). The Conservation Easement encompasses 4,040 acres with the

dual purposes to “preserve and protect in perpetuity the conservation values of the

Land . . .” and to limit use to “livestock grazing and directly related agricultural land

management activities, timber harvesting, and limited mineral exploration and

development.” It further provided to FWP, “on behalf of the public, the right of reasonable

access to the Land for recreational hunting as provided . . .” during fall hunting season,

from September 1 through the end of November.

¶5     Around the same time, the O’Connells entered into the O’Connell-Lyons Creek

Conservation Easement (O’Connell Easement) with FWP reserving a similar-sized portion

of land as the Conservation Easement. The O’Connells owned numerous sections of land

that were accessible by Lyons Creek Road. In the O’Connell Easement, they reserved the

right to place or construct two single-family residences and related structures, one in

Section 3 and one in Section 15 of Township 14 North, Range 5 West.                     The

O’Connell Easement also reserved the right to construct or place all utilities and an access

road for the residence. The O’Connell Easement provided that new roads included roads

constructed by the landowner for landowner purposes, new access roads to neighboring

land, and improvements to existing roads that substantially increase their utility. The

O’Connell Easement also included a stipulation that the landowner must notify FWP prior

to construction of a new road or the grant of a new access use to the land.             The

O’Connell Easement did not reference any access rights over Sieben Ranch property.




                                         4
¶6    Sieben Ranch allowed the public to recreate via Lyons Creek Road until early 2000

when, it asserts, the public continually disregarded the conservation and management

practices entwined with the property. Sieben Ranch, thus, closed the gate on Lyons Creek

Road in 2003 to all public access except for that reserved in the Conservation Easement

during hunting season. Sieben Ranch, however, granted permission to the O’Connells to

use Lyons Creek Road north of the gate; permission to install their own lock on the gate;

and requested the O’Connells provide it with a list of key holders. Sieben Ranch placed

signs around the property and on the gate indicating Lyons Creek Road was a private road

and was only accessible during hunting season. In May 2018, the O’Connells granted their

successor, Brian O’Connell, and his successors and assigns, an easement for use of

Lyons Creek Road:

      [A] permanent access road easement for ingress and egress which easement
      shall run through the North East Corner of Section 15, Township 14 North,
      Range 5 West and the North East Corner of the South Half of Section 9,
      Township 14 North, Range 5 West M.P.M. Road easement shall follow the
      existing Lyons Creek Road. The easement is to provide access to grantee
      and his successors and assigns access to Section 3 and 5, Township 14 North,
      Range 5 West M.P.M. and Section 31, Township 15 North, Range 5 West
      M.P.M. Said easement is to run with the land.

In August 2018, the O’Connells sold three sections, covered by the O’Connell Easement,

to Adams and McDonald—Section 3 and 5 in Township 14 North, Range 5 West, and

Section 31 in Township 15 North, Range 5 West. In the agreement, the O’Connells

indicated they could not guarantee legal access to the parcels due to the terms of the

O’Connell Easement (“. . . Grantor will WARRANT and DEFEND the same from all

lawful claims whatsoever, EXCEPT that Seller does not warrant legal access to the
                                        5
property which exception is described in the parties’ Agreement . . .”). (Emphasis added.)

Under the terms of the O’Connell Easement, Sections 5 and 31 were limited to logging and

agricultural uses and one cabin site could be built in Section 3. Although required by the

O’Connell Easement, Adams and McDonald neglected to notify FWP within thirty days of

their purchase and also conducted activities inconsistent with the terms of the O’Connell

Easement, including installing a gate on Sieben Ranch property and making improvements

to Sieben Ranch property without permission from Sieben Ranch or notification to FWP

as required by the Conservation Easement.1

¶7     In November 2019, Sieben Ranch filed for declaratory and injunctive relief with the

District Court asserting Adams and McDonald have no legal access over Sieben Ranch

property via Lyons Creek Road, or in any other manner. Sieben Ranch asserted it has

historically granted access to Lyons Creek Road to Adams and McDonald and their

predecessors as a neighborly accommodation, however, it never granted an easement to

Adams and McDonald or their predecessors for the purposes of accessing Sieben Ranch

property other than the stated months for hunting purposes. In May 2020, Sieben Ranch

and Adams and McDonald filed cross motions for summary judgment. In August 2020,

the District Court granted Sieben Ranch’s motion for summary judgment concluding




1
  In 2018, Adams and McDonald were involved in a quiet title action with the owner of the
North half of Section 35, Township 15 North, Range 5 West. The issue arose because Adams and
McDonald attempted to cross the landowner’s property to gain access to Section 3 of Township 14
North, Range 5 West from the northeast. The court granted quiet title to the landowner and
concluded Adams and McDonald never enjoyed an express easement over and across the
North half of Section 35.
                                           6
Adams and McDonald have no right of access over Sieben Ranch located in Township 14

North, Range 5 West. The District Court reasoned the only exception was that Adams and

McDonald     could   hunt   on   portions    of   Sieben   Ranch    consistent   with   the

Conservation Easement.

                              STANDARD OF REVIEW

¶8     We review summary judgment rulings de novo, applying the standards set forth in

M. R. Civ. P. 56(c)(3). Bird v. Cascade County, 2016 MT 345, ¶ 9, 386 Mont. 69,

386 P.3d 602 (citing Moe v. Butte-Silver Bow County, 2016 MT 103, ¶ 14, 383 Mont. 297,

371 P.3d 415). Summary judgment is appropriate when the moving party demonstrates

both the absence of any genuine issues of material fact and entitlement to judgment as a

matter of law. M. R. Civ. P. 56(c)(3); Bird, ¶ 9. Once the moving party has met its burden,

the opposing party must present material and substantial evidence to raise a genuine issue

of material fact. Bird, ¶ 9 (citing McConkey v. Flathead Elec. Coop., 2005 MT 334, ¶ 19,

330 Mont. 48, 125 P.3d 1121). We will draw all reasonable inferences from the offered

evidence in favor of the party opposing summary judgment; but conclusory statements,

speculative assertions, and mere denials are insufficient to defeat a motion for summary

judgment. Bird, ¶ 9. We review a district court’s conclusions of law for correctness.

Bird, ¶ 9.

                                     DISCUSSION

¶9     Before addressing the public or private status of Lyons Creek Road, Adams and

McDonald have asserted the District Court did not have subject matter jurisdiction to

                                         7
determine the portion of Lyons Creek Road traversing northwesterly was a private road.

We discern their argument to be that only county commissioners can designate roads or

abandon county roads.      Adams and McDonald rely on Board of Cty. Comm’rs v.

District Court, 203 Mont. 44, 659 P.2d 266 (1983) to support their argument. However,

while this Court in Board of Cty. Comm’rs held that the district court did not have subject

matter jurisdiction to abandon a road, we did not hold that determining whether a county

has designated a road public or private is beyond the jurisdiction of the court.

See Board of Cty. Comm’rs, 203 Mont. at 49, 659 P.2d at 269.

Whether Lyons Creek Road is private or public

¶10    In Montana, “there are three ways by which a private road may become open and

public, including adverse use or prescription, common law dedication by private owners,

and statutory dedication by the county.” Public Land/Water Access Ass’n v. Robbins,

2021 MT 75, ¶ 25, 403 Mont. 491, 483 P.3d 1102 (citing Heller v. Gremaux, 2002 MT 199,

¶ 9, 311 Mont. 178, 53 P.3d 1259). Adams and McDonald assert the latter, that Lyons

Creek Road was statutorily designated as a public highway in 1923 by the county

commissioners. This Court has held:

       [T]hat under the “record taken as a whole” standard, there must be
       “substantial credible evidence” to support a district court’s determination that
       a road is [or is not] public . . . . [T]he “record taken as a whole” standard
       allows for less than strict compliance with the statutory requirements for
       establishing a public road. Consequently, the determination of whether a
       road was created by petition requires a district court to make factual
       findings—that we review for clear error—and then apply the “record as a
       whole” legal standard to those findings—a conclusion of law that we review
       for correctness.

                                          8
Robbins, ¶ 26 (citing Letica Land Co., LLC v. Anaconda-Deer Lodge County,

2015 MT 323, ¶ 16, 381 Mont. 389, 362 P.3d 614).

¶11    The District Court concluded the record, taken as a whole, indicated the public

portion of Lyons Creek Road extended to the northwest corner of Section 19, Township 14

North, Range 4 West, and no further—where the Sieben Ranch gate is located. The

District Court found the evidence from a 1961 letter from the Lewis and Clark County

Attorney to the county commissioners convincing. The letter stated:

       You have requested my opinion whether the Lyons Creek road in this County
       is a county road and how much of the total length of that road should be so
       considered as a county road.

       The records in this Courthouse indicate that the Lyons Creek road is, and has
       been since before 1900, a county road from the junction of the former
       Wolf Creek-Mitchell road in the SW 1/4 of Section 28, T. 14 N., R. 4 W.,
       northwesterly up Lyons Creek to the Northwest corner of Section 19, T. 14 N.,
       R. 4 W.

       There is no record that this county road has ever been abandoned and
       therefore the above-described portion of the Lyons Creek road was and is a
       county road.

(Emphasis added.) Adams and McDonald assert the District Court overlooked the 1923

county commissioners’ journal entry discussing the depiction of Lyons Creek Road. The

1923 journal entry stated, “. . . the road in question was an old road that had been in use

for 30 year or more; that [Mr. Barnes] a few years ago took up a homestead on said Lyons

Creek and had fence[d] part of the old road, but had built a new road in place of road




                                         9
fenced . . . .” “[Mr. Herrin]2 asked that the Board accept that portion of the new road made

by Mr. Barnes as a public highway and to notify Mr. Barnes that same road had been

accepted by the county as a public highway . . . .” The commissioners accepted the road

built by Barnes as a public highway.

¶12    The District Court did not, however, ignore the 1923 journal entry that Adams and

McDonald rely upon. It noted the entry did not contain a precise description of the extent

of the public portion of the road. The District Court held that, in fact, no record indicated

Lyons Creek Road was public beyond Section 19 of Township 14 North, Range 4 West.

While maps may assist in verifying that a road was created, “it is likewise true, however,

that merely showing a route exists on a map is insufficient proof of county action to create

a public road.” Robbins, ¶ 34 (citing Letica, ¶¶ 22-23). Based on the record as a whole,

this Court concludes the District Court did not err in its determination of what portions of

Lyons Creek Road were public and private. The existence of the 1923 commissioner

journal did not bind the District Court to accept that evidence. In fact, the journal entry

was not definitive as to the length or extent of the public portion of the road. It was not

until 1961, that the commissioners clarified, by accepting the County Attorney’s letter, that

Lyons Creek Road was public up until Sieben Ranch’s gate in Section 19 of Township 14

North, Range 4 West. The District Court correctly concluded that Lyons Creek Road is a




2
 The name in the original document was difficult to discern. This annotation indicates the best
approximation of his last name.
                                        10
public highway up until Sieben Ranch’s gate and did not err in granting summary judgment

to Sieben Ranch.

Express easements and conservation easements

¶13    Adams and McDonald appear to contend the conservation easements created an

express easement for access in their favor. Adams and McDonald argue even if Lyons

Creek Road was private, they had an express easement by virtue of the

Conservation Easement which allowed them to cross Sieben Ranch property. However,

this argument fails to make appropriate distinctions between an express easement and a

conservation easement.

¶14    An easement is a nonpossessory interest in land—a right which one person has to

use the land of another for a specific purpose, or a servitude imposed as a burden upon the

land. Meine v. Hren Ranches, Inc., 2015 MT 21, ¶ 22, 378 Mont. 100, 342 P.3d 22. An

easement may be created by an instrument in writing, by implication from necessity or

existing use, by prescription, by condemnation, or by common law dedication. Meine, ¶ 23.

An express easement is one which is created by an instrument in writing. Kuhlman v.

Rivera, 216 Mont. 353, 359, 701 P.2d 982, 985 (1985). “A grantor may expressly reserve

an easement over granted land in favor of retained land by using appropriate language in

the instrument of conveyance.” Blazer v. Wall, 2008 MT 145, ¶ 27, 343 Mont. 173, 183

P.3d 84. “An express easement by reservation arises when a property owner conveys part

of his or her property to another, but includes language in the conveyance reserving the

right to use some part of the transferred land as a right-of-way.” Blazer, ¶ 27. “An

                                        11
easement may be expressly reserved by referring in the instrument of conveyance to a

recorded plat or certificate of survey on which the easement is adequately described.”

Blazer, ¶ 27.

¶15    Conversely, § 70-17-102(7), MCA, specifically allows for the creation of servitudes

for conservation purposes. Conservation easements can serve conservation purposes, such

as those to prevent acts detrimental to drainage, flood control, water conservation, erosion

control,   soil   conservation,   or   fish   and   wildlife   habitat   and   preservation.

Section 76-6-203(6), MCA. Affirmative servitudes not attached to the land, such as the

right “of fishing and taking game,” can additionally be held or granted by FWP.

Section 70-17-102(1), MCA. Section 76-6-201, MCA, provides the definition for a

conservation easement, which states: “(1) Where a public body acquires . . . an interest in

land less than fee, this acquisition shall be by conservation easement. (2) A conservation

easement may be applied to urban or nonurban land.”            Conservation easements are

assignable “unless the instrument of conveyance or ownership expressly stipulates

otherwise . . . . The assignees must be qualified under the terms of this chapter to hold a

conservation easement.” Section 76-6-205, MCA. “All conservation easements, whether

held by public bodies or qualifying private organizations, shall be considered to run with

the land, whether or not such fact is stipulated in the instrument of conveyance or

ownership.” Section 76-6-209, MCA. Either the owner or occupant of the dominant estate

to which the easement is attached or the public body holding the conservation easement

may enforce such easement. Section 76-6-211, MCA. Title 76, Chapter 6 cannot be

                                         12
construed to imply that any easement that does not benefit conservation is not enforceable

based on other provisions of the chapter. Section 76-6-105(2), MCA. Thus, an additional

easement—e.g., an express easement—can be separately enforced from the conservation

easement.

¶16    The Conservation Easement granted FWP the right to enter the land included in the

Conservation Easement to monitor compliance and prevent any inconsistent activity on it.

It granted FWP, on behalf of the public, the right to access the property for the purpose of

recreational hunting. Adams and McDonald do not own any of the land burdened by the

Conservation Easement nor are they the public body holding the easement. Adams and

McDonald cannot enforce the Conservation Easement and their access is limited to the

terms of the Conservation Easement, which is only during hunting season.

¶17    Adams and McDonald have failed to present documentary evidence of an express

easement and, instead, assert that documents in Sieben Ranch’s chain of title create an

express easement. Adams and McDonald reference language in the 1926 Barnes deed—

Sieben Ranch’s predecessor—which states that Sieben Ranch took title “subject to” an

easement in the public for any public road “laid out or established and now existing over

any part of the property.” This Court has held the words “subject to,” by itself, do not

create an easement. Wild River Adventures, Inc. v. Board of Trustees of Sch. Dist. No. 8,

248 Mont. 397, 401, 812 P.2d 344, 346 (1991). Regardless of the use of the words

“subject to,” there is no evidence indicating an express easement was granted to Adams

and McDonald, or their predecessors. The property along Lyons Creek Road deeded to

                                         13
Sieben Ranch’s predecessor includes a section fully owned by Sieben Ranch—Section 13

of Township 14 North, Range 5 West—and a section owned by multiple independent

landowners—Section 19 of Township 14 North, Range 4 West. Adams and McDonald’s

reliance on the language contained in the 1926 Barnes deed does not indicate the presence

or need for an access easement over Sieben Ranch property on those sections of land owned

by Adams and McDonald in Township 14 North, Range 5 West and Township 15 North,

Range 5 West. Nor does their reliance on the 1926 Barnes deed demonstrate how the

Conservation Easement granted Adams and McDonald an express easement to access

Sieben Ranch’s property at any time.

¶18       Based upon this record, the District Court correctly concluded Adams and

McDonald did not have an express easement to access Sieben Ranch’s property.

                                    CONCLUSION

¶19       Lyons Creek Road is a public road up to Sieben Ranch’s gate located at the

northwest corner of Section 19 of Township 14 North, Range 4 West, from which point it

becomes a private road subject to the Conservation Easement reserved by the O’Connells.

Furthermore, Adams and McDonald do not have an express easement conveyed by the

Conservation Easement for purposes of crossing Sieben Ranch property via Lyons Creek

Road. The District Court did not err in granting summary judgment to Sieben Ranch. We

affirm.

                                               /S/ LAURIE McKINNON




                                       14
We concur:

/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                          15